IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20170
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICKY LAMAR FAULK,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-871-2
                      --------------------
                        October 17, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricky Lamar Faulk appeals the sentence he received after he

pleaded guilty to conspiracy to manufacture methamphetamine and

to obstruction of justice in violation of 18 U.S.C.

§ 1503(a)(b)(3) and 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.

Faulk’s argument that the district court erred when it attributed

1.4 grams of methamphetamine to him without a finding of facts on

the record given that no drug amount was set forth in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20170
                                 -2-

indictment fails because his sentence was within the statutory

maximum.    United States v. Clinton, 256 F.3d 311, 314 (5th Cir.),

cert. denied, 122 S. Ct. 492 (2001).   Likewise, Faulk’s argument

that the district court did not comply with FED. R. CRIM. P. 32

because it did not make fact findings on the quantity of drugs

attributable to Faulk fails because the district court expressly

adopted the Presentence Report which clearly set forth the basis

for the amount of drugs attributable to Faulk.    United States v.

Duncan, 191 F.3d 575-76 (5th Cir. 1999).

     Faulk’s motion to adopt the brief of his codefendant, Steve

Keel, is DENIED.   The sentence imposed by the district court is

AFFIRMED.